Citation Nr: 0820361	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  00-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibrocystic breast 
disease.

2.  Entitlement to a higher initial evaluation for 
rhinosinusitis, currently evaluated as noncompensable.  


WITNESS AT HEARING ON APPEAL

Appellant

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from November 1983 to 
November 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

A hearing was held before a Veterans Law Judge (VLJ) in June 
2005.  That VLJ is no longer employed by the Board.  The 
veteran elected not to have another hearing in March 2008.  


FINDINGS OF FACT

1.  Fibrocystic breast disease was clearly and unmistakably 
noted on service enlistment examination.  

2.  Fibrocystic breast disease did not undergo an increase in 
severity during service.  

3.  The veteran has 3-4 non-incapacitating episodes of 
sinusitis per year.

4.  The veteran has allergic rhinitis with nasal polyps.


CONCLUSIONS OF LAW

1.  Fibrocystic breast disease clearly and unmistakably 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

2.  The criteria for a 10 percent rating for sinusitis are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321, Diagnostic Code 6513 (2007).

3.  The criteria for a 30 percent rating for allergic 
rhinitis with polyps are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321, Diagnostic Code 6522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  For claims pending before VA after May 
30, 2008, 38 C.F.R. § 3.159 was recently amended to eliminate 
the requirement that VA request that a claimant submit ay 
evidence in his or her possession that might substantiate the 
claim; that is, the "fourth element" noted above.  See 73 
FR 23353 (April 30, 2008).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in March 2006 and November 2007 that addressed 
all four notice elements.  The letters informed the veteran 
of what evidence was required to substantiate the claim and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information, including that in the veteran's 
possession, to the AOJ.

The Board acknowledges that these letters were sent to the 
veteran after the September 1999 decisions that are the basis 
for this appeal.  In this case, however, the unfavorable RO 
decisions that are the basis of this appeal were already 
decided - and appealed -- by the time the current section 
5103(a) notice requirement was enacted in November 2000.  The 
Court acknowledged in Pelegrini v. Principi, 18 Vet. App. 
112, at 120 (2004), that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which she has 
received in this case.  Most of the notice required was 
provided before the last supplemental statement of the case.  
The veteran was notified of effective dates for ratings and 
degrees of disability in November 2007.  Any deficiencies in 
the timing of the notice concerning effective date or degree 
of disability for the rhinosinusitis claim are harmless, as 
the veteran had an opportunity to submit evidence after the 
November 2007 notice.  Any deficiencies in VA's duty to 
notify the veteran concerning effective date or degree of 
disability for the fibrocystic breast disease claim is 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service and VA medical 
records and there were VA examinations for fibrocystic breast 
disease in March 1999 and March 2006 and there were VA 
examinations for rhinosinusitis in January 2004 and March 
2006.  The representative argued in February 2008 that the 
March 2006 VA examination did not explore the issue of 
aggravation by military service.  However, the Board finds 
that it did, and that the evidence of record is sufficient to 
decide the claim.  VA has satisfied its assistance duties.

Fibrocystic breast disease

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pursuant to 38 U.S.C.A. § 1137, the provisions of 
38 U.S.C.A. § 1111 are applicable because the veteran served 
after December 31, 1946.  The provisions of 
38 U.S.C.A. § 1111 indicate that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
or enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  The Board also notes that there is a General 
Counsel Opinion on the matter of rebutting the presumption of 
sound condition on service entrance.  See VAOPGCPREC 3-2003 
(July 16, 2003).

On service enlistment examination in July 1983, the veteran 
reported that she had had an operation for a cyst on her 
right breast in June 1982.  The examiner found on clinical 
examination that she had had a fibroadenomectomy of the right 
breast.

The Board finds that the veteran is not entitled to the 
presumption of soundness on service entrance because her 
fibrocystic breast disease was clinically noted by an 
examiner on service entrance examination.  
38 U.S.C.A. § 1111.  The presumption of soundness attaches 
when disorders such as this are not noted at the time of the 
entrance examination.  Id.  The service enlistment examiner 
indicated in the clinical evaluation section of the 
examination report that the veteran had had a 
fibroadenomectomy.  

Since preexisting fibrocystic breast disease was noted upon 
entry into service, the burden falls upon the veteran to 
establish aggravation of the disorder.  Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  

Under 38 U.S.C.A. § 1153, a preexisting injury or disease 
will be considered to have been aggravated by service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestation of the disability prior to, during and 
subsequent to service.  Due regard will be given the places, 
types, and circumstances of service and particular 
consideration will be accorded to combat duty and other 
hardships of service.  38 C.F.R. § 3.306 (2006).  

Service medical records show treatment in service for breast 
problems.  The veteran complained of breast pain, swelling, 
and other breast symptoms on occasions in service.  
Ultrasound found a left breast cyst when she was pregnant in 
June 1998; and in August 1998, an examiner indicated that she 
had fibrocystic changes in the breasts.  

After service, there was a VA examination in March 1999.  At 
that time, the veteran complained of occasional pain on both 
sides of the breast with lumps on and off.  The examiner's 
diagnosis was fibrocystic breast disease - no lumps found, 
cannot diagnose as patient refused mammogram.  

VA mammography in December 1999 revealed marked 
fibroglandular and fibronodular parenchyma.  The findings 
were described as Category B, which a key indicates denotes a 
negative mammogram with benign findings.  The veteran had 
complained of bilateral breast tenderness.  

The veteran's breasts had no dominant masses on VA evaluation 
in November 2002.  A mammogram in December 2002 revealed no 
evidence of malignancy and was Category B.  VA mammography in 
March 2005 revealed dense breasts, with benign findings.  

On VA breast examination in March 2006, the examiner reviewed 
the claims folder and noted that the veteran had had the 
onset of fibrocystic disease of the breast in 1980, and that 
she had a longstanding history of breast pain associated with 
menses.  Mammograms had been negative except for showing 
dense breast tissue.  Its course had been stable since onset, 
and it was not being treated.  The veteran's breast 
examination was normal, and mammography was negative.  The 
diagnosis was fibrocystic disease of breast.  The examiner 
stated that it was not caused by or a result of military 
activity.  The examiner indicated that fibrocystic disease of 
breast was present before entrance into the military and was 
not related to or caused by any military activity.  He 
indicated that there were no significant effects of the 
disease on her usual occupation, and that there were no 
effects on the problem on daily activities.  

In August 2006, after bone scan had revealed bilateral 
symmetrical uptake in her breast, the veteran's breasts were 
examined and found to be symmetrical and to have no palpable 
lesions or erythema.  

In its totality, the evidence indicates that there was not an 
increase in the severity of the veteran's fibrocystic breast 
disease during her service.  She had surgery for fibrocystic 
breast disease before service, and it is shown to have 
bothered her occasionally in service and after service, but 
she has not required surgery for it either in service or 
since then, and the examiner in March 2006 reviewed the 
claims folder, considered a March 2006 mammogram which was 
negative, and indicated that it had been stable since its 
onset.  That examiner also indicated that there were no 
significant effects of the disease on her usual occupation, 
and that there were no effects of the problem on daily 
activities, and that her breasts were normal on examination.  
He also indicated that her fibrocystic breast disease was not 
related to or caused by any military activity.  In all, the 
evidence shows that there was no increase in the severity of 
the disease in service.  Under these circumstances, the Board 
concludes that the disease was not aggravated in service.  

The Board notes that the veteran testified in June 2005 that 
by its nature, her fibrocystic breast disease is connected to 
service.  However, her opinions as to medical matters such as 
nexus to service are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993). 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


Rhinosinusitis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disabilities have not significantly 
changed and that uniform ratings are warranted.

The veteran's rhinosinusitis is currently rated as 
noncompensable under Diagnostic Code 6513-6522.  Diagnostic 
Code 6513 is for maxillary sinusitis, which is rated under 
the General Rating Formula for Sinusitis.  Under such 
formula, sinusitis detected by X-ray only warrants a 
noncompensable rating.  Sinusitis with one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting for to six weeks) antibiotic treatment, or 
: three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 10 percent rating.  
Sinusitis with three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting for to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting warrants a 30 
percent rating.  

Diagnostic Code 6255 is for allergic or vasomotor rhinitis.  
Allergic or vasomotor rhinitis with polyps warrants a 30 
percent rating. Without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side warrants a 10 percent 
rating.  In every instance where the schedule does not 
provide a zero percent evaluation for a Diagnostic Code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In this case, on VA examination in January 2004, the veteran 
indicated that following in-service nasal polypectomy 
surgery, she has frequent episodes of sinusitis occurring 
about every three months.  Her most recent infection had been 
during November 2003, at which time she developed nasal 
congestion, postnasal drainage, rhinorrhea, sneezing, and 
ocular symptoms.  Apparently it did not need antibiotics at 
that time, as she indicated that she only needed them when 
congestion descended into her chest.  Examination revealed 
her septum to be midline and she had polypoid changes to the 
inferior turbinates and polypoid material in her middle 
meatus, without purulent discharge, and there was no 
tenderness to palpation of the frontal or maxillary sinuses, 
and no postnasal drainage.  The assessment was nasal 
polyposis with chronic sinusitis.  A CT scan of the sinuses 
in February 2004 revealed a left maxillary sinus retention 
cyst, minimal bilateral ostiomeatal complex obstruction, and 
minimal left septal deviation.  

During the veteran's hearing in June 2005, she indicated that 
she would have about 4-6 episodes per year where she had 
sinusitis with headaches, sinus pain, discharge, crusting, 
drainage in the back of her throat, and a runny nose and 
sneezing.

On VA examination in March 2006, the veteran stated that she 
had laryngitis once a year and rhinosinusitis 2-3 times a 
year and that she only takes over the counter medications for 
relief.  She reported taking NyQuil, Sudafed, and Benadryl.  
She stated her symptoms were nasal congestion; sinus pain, 
pressure, and tenderness; purulent nasal discharge, excess 
nasal mucous, watery eyes, and headache, and that it caused 
frequent difficulty breathing through her nose.  She denied 
incapacitating episodes.  She had crusting as evidence of 
sinus disease, but there was no evidence of active disease.  
There was no nasal obstruction or nasal polyps but she had 
inflammation of the mucous membrane of her larynx.  Sinus 
X-rays revealed a possible sclerotic lesion of the frontal 
skull at the level of the left frontal sinus and the 
remainder of the sinuses were unremarkable.  CT Scan revealed 
a retention cyst in the left maxillary sinus.  The frontal 
sinuses were hypoplastic.  Other sinuses were clear.  The 
examiner felt that the veteran's condition was mild, based on 
the history, physical examination, and X-rays.  It did not 
affect her employment or activities of daily living.

A CT Scan of the veteran's sinuses in May 2006 revealed 
minimal left maxillary chronic sinusitis.  

There have not been 3 or more instances of formal medical 
treatment per year for rhinosinusitis during the rating 
period.  However, the Board will resolve reasonable doubt in 
the veteran's favor and accept her statements indicating that 
she has 4-6 non-incapacitating episodes per year of sinusitis 
which she self-treats.  The Board finds that a 10 percent 
rating is warranted under Diagnostic Code 6513.  A 30 percent 
rating under Diagnostic Code 6513 is not warranted, however, 
as there have not been three or more incapacitating episodes 
of sinusitis per year requiring prolonged antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis.  

The question remains whether a separate compensable rating 
should be assigned under Diagnostic Code 6255.  The answer is 
yes.  The veteran has nasal polyps according to the January 
2004 VA examination report.  The Board accepts that report 
over the March 2006 report as probably being more thorough.  
The turbinate and middle meatus areas were described as 
having polypoid changes and material, respectively, and nasal 
polyposis was assessed.  Since she has nasal polyps, a 30 
percent rating is warranted under Diagnostic Code 6522.  That 
is the highest rating under Diagnostic Code 6522.  The Board 
has reviewed the rating schedule and finds that no other 
codes are appropriate.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (en banc).  

Referral for consideration of an extraschedular rating is not 
warranted, as there is no indication of marked interference 
with employment or frequent periods of hospitalization.  
38 C.F.R. § 3.321.


ORDER

Service connection for fibrocystic breast disease is denied.

A 10 percent rating for sinusitis is granted under Diagnostic 
Code 6513, subject to the controlling regulations applicable 
to the payment of monetary benefits.

A 30 percent rating for allergic rhinitis with polyps is 
granted under Diagnostic Code 6522, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.




____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


